Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 19, 2018

                                       No. 04-18-00655-CR

                                        Martin HERRERA,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR8710A
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        Appellant filed a notice of appeal in the underlying cause on September 4, 2018. A
clerk’s record was filed on September 14, 2018, and the docket sheet reflects that appellant is
still awaiting sentencing. Because the trial court has not imposed sentence in the underlying
cause, we have no jurisdiction to consider this appeal. See TEX. R. APP. P. 26.2 (providing
appellate deadlines run from the day sentence is imposed or suspended in open court). It is
therefore ORDERED that appellant show cause in writing within two weeks from the date of this
order why this appeal should not be dismissed for lack of jurisdiction. All other appellate
deadlines are SUSPENDED pending our resolution of the jurisdictional issue.

        We further note that the trial court’s certification in this appeal states that “this criminal
case is a plea-bargain case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas
Rules of Appellate Procedure provides, “The appeal must be dismissed if a certification that
shows the defendant has a right of appeal has not been made part of the record under these
rules.” TEX. R. APP. P. 25.2(d).



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of September, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court